 
 
I 
108th CONGRESS 2d Session 
H. R. 4581 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2004 
Mr. Nunes (for himself, Mr. Radanovich, and Mr. Dooley of California) introduced the following bill; which was referred to the Committee on Government Reform 
 
A BILL 
To provide for the conveyance of the former Department of Agriculture Agricultural Research Service laboratory in Fresno, California, to the City of Fresno. 
 
 
1.Conveyance of former Agricultural Research Service laboratory, Fresno, California 
(a)Conveyance requiredThe Administrator of General Services shall convey, without consideration, by quitclaim deed, to the City of Fresno, California, all right, title, and interest of the United States in and to the property described in subsection (b), including improvements thereon. After such conveyance, the property may be used by the City of Fresno only for the purpose of public education. 
(b)Description of propertyThe property to be conveyed consists of approximately 49.04 acres located at 2021 South Peach Avenue in Fresno, California, Assessor Parcel Numbers 437-030-07T, 481-020-29T, 481-020-30T. 
(c)Reversionary interest 
(1)In generalDuring the 30-year period beginning on the date the Administrator makes the conveyance under this section, if the Administrator determines that the conveyed property is not being used in accordance with the purpose of the conveyance under subsection (a), then, at the option of the Administrator, all right, title, and interest in and to the property, including any improvements thereon, shall revert to the United States, and the United States shall have the right of immediate entry onto the property. 
(2)NoticeThe Administrator shall not take action to revert the property under this section unless the Administrator has first given notice of his determination of noncompliance and given the recipient of the property 60 days to cure the deficiency. 
(d)Additional terms and conditionsThe Administrator may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Administrator considers appropriate to protect the interests of the United States. 
(e)Application of other lawsSection 501 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411) shall not apply to the property described in subsection (b). 
(f)Time of conveyanceThe Administrator shall make the conveyance required under this Act as soon as practicable after the date of the enactment of this Act. 
 
